Citation Nr: 1606413	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-10 077	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected dermatophytosis (skin disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to January 26, 1994.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board granted an initial schedular rating of 50 percent for the Veteran's service-connected skin disability, and the Board remanded the issue of entitlement to an extraschedular rating for that skin disability for further consideration, as is further discussed below.  At that time, the Board also determined that the TDIU issue stemmed from the appeal for an increased rating for the skin disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  The Board remanded the TDIU issue for consideration.  In a May 2015 supplemental statement of the case (SSOC), the RO denied entitlement to a TDIU based on the skin disability.  

The Board notes that the Veteran currently is service connected for posttraumatic stress disorder (PTSD), with a 100 percent evaluation effective January 26, 1994.  In a September 2014 rating decision, the RO granted an earlier effective date for the award of special monthly compensation (SMC) at the housebound rate.  The RO apparently granted the earlier effective date of January 26, 1994, for the SMC because it is the date when the Veteran was granted a 100 percent evaluation for PTSD and because the Veteran had additional disabilities independently ratable at 60 percent or more.  See 38 U.S.C.A.§ 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

However, review of the claims file reveals that on January 26, 1994, the Veteran did not have additional disabilities independent of PTSD that were rated at 60 percent or more.  Nevertheless, by the decision rendered below, the Veteran now has additional disability independent of PTSD evaluated as 60 percent disabling since January 26, 1994, so the award is proper.

Additionally, because SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is in effect from January 26, 1994, the issue of the Veteran's entitlement to a TDIU since that time is moot.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Accordingly, the issue of entitlement to a TDIU for the period prior to January 26, 1994, remains before the Board.


FINDINGS OF FACT

1.  The evidence pertaining to the Veteran's service-connected skin disability has presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

2.  Prior to January 26, 1994, the Veteran's service-connected skin disability did not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since the date of service connection, the criteria for an extraschedular evaluation of 60 percent, but no higher, for the Veteran's service-connected skin disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).

2.  Prior to January 26, 1994, the criteria for entitlement to a TDIU based on the Veteran's service-connected skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal pertaining to the increased rating for the skin disability arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Regarding the TDIU issue, a standard letter in February 2015 satisfied the duty to notify, which was sent pursuant to the Board's August 2015 remand.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, and Social Security Administration (SSA) records have also been obtained.  Additionally, the Veteran submitted a substantial amount of lay evidence.

The Veteran was provided VA skin examinations in April 2009 and April 2013.  A May 2015 disability benefits questionnaire (DBQ) regarding the Veteran's skin disability was also completed by a VA physician.  The examinations and expert medical opinions are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the skin disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II. Extraschedular Rating-Skin Disability

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

In August 2014, the Board granted a schedular rating of 50 percent, but not higher, for the Veteran's service-connected skin disability, effective since the award of service connection-May 9, 1972.  As far as an extraschedular rating, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting this in the first instance.  See Kuppamala v. McDonald, No. 14-2449, 2015 WL 9584022 *8 (Vet. App. Dec. 30, 2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  Thus, the Board remanded the case to the RO for referral to the Director for extraschedular consideration.

In April 2015, pursuant to the Board's remand, the RO referred the issue concerning an extraschedular evaluation for the Veteran's skin disability to the Director.  In a decision that same month, the Director determined that an extraschedular evaluation was not warranted for the Veteran's skin disability and, accordingly, denied an evaluation in excess of 50 percent from May 9, 1972.

The Court has held that the Board reviews the entirety of the Director's extraschedular disability rating decisions de novo, and thus, the Board may assign an extraschedular rating when appropriate in the second instance.  See Kuppamala1, 2015 WL 9584022 at *8-9.

The Board considered whether the Veteran's skin disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board discussed, in its August 2014 decision, that during the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of skin disabilities effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  The Veteran's service-connected skin disability is rated under Diagnostic Code 7806.

As is discussed in the August 2014 Board decision, under the former Diagnostic Code 7806 (in effect prior to August 30, 2002), a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1972-August 30, 2002).  A 10 percent rating is assigned when there is evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is assigned when there is evidence of eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Id.  This is the maximum schedular rating under this diagnostic code.

Under the revised Diagnostic Code 7806 (effective August 30, 2002), dermatitis or eczema, a noncompensable rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  This is the maximum schedular rating under this diagnostic code.

After consideration of the voluminous evidence of record that spans decades, to include lay statements dating back to the 1970s, the Board found in its August 2014 decision that a 50 percent schedular evaluation, but not higher, was warranted since the date of service connection for the Veteran's skin disability.  The Board applied the older version of Diagnostic Code 7806 in order to afford the Veteran the most favorable outcome.  The Board found that the evidence, to include VA skin examinations discussed below, did not warrant a schedular evaluation in excess of 50 percent based on any version of Diagnostic Code 7806.

The evidence includes VA skin examinations from April 2009 and April 2013, treatment records, and lay evidence.  The April 2009 VA examiner provided the following diagnoses pertaining to the skin: dermatophytosis, tinea corporis, and onychomycosis of the toenails.  The April 2009 examination report included the following findings: greater than 5 percent but less than 20 percent of exposed areas affected; greater than 5 percent but less than 20 percent of total body area affected; and specific areas were listed with affected areas described as clustered in patches, showing dry, rough, scaly condition with areas of raised erythematous irregular patches with evidence of excoriation.

At the April 2013 VA examination, the examiner provided the following diagnoses pertaining to the skin: atopic dermatitis and dermatophytosis.  The April 2013 examination report included the following findings: constant/near-constant use of topical corticosteroids and other topical medications; dermatitis affecting less than 5 percent of total body area and less than 5 percent of exposed areas; infections of the skin affecting 5 percent but less than 20 percent of total body area and less than 5 percent of exposed areas; and the examiner opined that the Veteran's skin disability did not impact his ability to work.

The Board notes that treatment records generally show that the Veteran has complained of skin problems and has been prescribed medications for these problems.  In February 2015, the Veteran submitted a list of 17 doctors from whom he sought treatment for his skin disability.  The Board noted that a January 2011 list of the Veteran's prescribed skin medications since 1994 included: desonide cream, geri-hydrolac, Castellani Paint, triamcinolone acetonide, tramadol, capsaicin cream, diclofenac, ibuprofen, ammonium lactate lotion, desonide cream, lidocaine patch, fluconazole, hydrocodone, ketoconazole, terbinafine, and naproxen.  VA treatment records indicate that the Veteran complained of a rash cycle that included pain, blisters, and breaking open and bleeding of the blisters.  See January 2005 VA treatment records. 

The Veteran also submitted a noteworthy amount of lay statements in multiple copies, written by him and others, describing his skin disability and its effect on the Veteran.  Some of this lay evidence was detailed in the Board's August 2014 decision.  The Board notes that the lay evidence is of particular importance in this case as it relates to the issue of whether or not extraschedular is warranted for the Veteran's skin disability.  In a June 2015 statement, the Veteran's representative asserted that the RO did not adequately consider such lay statements in denying an extraschedular rating in the May 2015 SSOC.

The Board notes that the Veteran's now deceased father submitted a statement in January 1974 contending that Veteran was prescribed medications in service that were only administered for severe skin conditions.  The Veteran, his relatives, and others have provided descriptions of the Veteran's skin disability, to include the following descriptions which generally demonstrate the theme of the Veteran's arguments regarding the severity of his skin condition throughout the years: out of control (see Veteran's December 2012 statement); cause of embarrassment (see Veteran's wife's February 2015 statement); skin swelling and peeling resulting in physical and mental struggles (see Veteran's son's February 2015 statement); open sores, rashes, and bloody skin on a frequent basis (see Veteran's son-in-law's February 2015 statement); skin leaves blood stains on bed, and the Veteran cannot leave the house because the skin disability prevents him from wearing shoes (see Veteran's daughter's February 2015 statement); skin condition ruins clothes, bedding, and furniture (see February 2015 statement from A.D.); and the Veteran's son, as a child, used to see the Veteran's skin condition as terrifying, and the son's friends asked what was wrong with his dad (see Veteran's son's February 2015 statement).

The Board finds that the consistent statements, describing the Veteran's skin disability, submitted since service connection are credible lay evidence of the observable effects of that disability on the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Given that the current Diagnostic Code 7806 primarily contemplates a skin disability's effect with regard to the percentage of entire body and percentage of exposed areas and systemic therapy or other immunosuppressive drugs during the past 12-month period, the Board finds that the threshold factor under Thun has been met here.  The reference to exposed area likely references the effects of embarrassment (additionally, Diagnostic Code 7800 likely references those effects as applied to the face), but not to the level as pertaining to the Veteran.  Specifically, the Veteran's service-connected skin disability has presented such an exceptional disability picture that the available schedular evaluations for this disability are inadequate because its effects, taken as a whole, are not completely contemplated by the rating criteria.  Further, the Board finds that the Veteran's skin disability picture exhibits other related factors, in the scope of those provided by regulations as "governing norms."  Specifically, the lay statements submitted by the Veteran indicate that his skin disability was a source of not only pain and embarrassment, but also of constant nuisance and unrelenting cycles affecting various parts of his body.  

As, the first two Thun steps have been met, the Board's remaining task is to conduct, de novo, the third and final step of the Thun analysis; that is, "a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular [evaluation]."  See Thun, 22 Vet. App. at 116; Kuppamala 2015 WL 9584022 at *7.

The legal standard for assigning an extraschedular rating is somewhat elusive.  The phrase "accord justice" implies some type of equitable or subjective standard as "justice" is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Court has stated that a manageable judicial standard does not require absolute clarity and, in the case of an extraschedular rating, the standard is "average impairment in earning capacity."  See Kuppamala 2015 WL 9584022 at *5.

In consideration of the evidence of record, to accord justice based on the average impairment in earning capacity, and when resolving reasonable doubt in the Veteran's favor, the Board finds that an extraschedular rating of 60 percent for the Veteran's skin disability is warranted in this specific case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining the precise extraschedular disability rating, the Board considered that the percentage ratings in the rating schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Section 4.1 also states that the rating schedule generally provides the degrees of disability adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.

Accordingly, as it pertains to the Veteran's extraschedular rating for his service-connected skin disability, the rating schedule provides a general point of reference for assigning such an extraschedular rating.  In other words, Diagnostic Code 7806 allows for a maximum 60 percent schedular evaluation for a specific skin disability, and this code has been appropriately used in rating the Veteran's service-connected skin disability.  Therefore, it follows that, because the regulations and rating schedule provide for loss of working time proportionate to the severity of a particular disability, an extraschedular rating would not provide a rating higher than what is already provided by the regulations and rating schedule for that disability.  Instead, an extraschedular rating provides an avenue for the Board to assign a higher rating, when appropriate, in cases where a Veteran's disability does not meet specific schedular criteria for such a higher rating.  Thus, in this case, a 60 percent rating should be the maximum rating for the Veteran's service-connected skin disability, even on an extraschedular basis.

Nevertheless, the Board considered if other Diagnostic Codes concerning the skin would suggest that a higher extraschedular evaluation is warranted here.  The Board notes that Diagnostic Codes 7800 to 7833 address skin disabilities, and only three of them provide for a disability rating higher than 60 percent, i.e., Diagnostic Codes 7800, 7817, and 7818.  See 38 C.F.R. § 4.118 (2015).  This suggests that a 60 percent rating represents the highest impairment level for a skin disability according to the Compensation Service that creates the Rating Schedule other than a few truly extreme and severe exceptions.

Diagnostic Code 7800 provides ratings for burn scars of the head, face, or neck; scars of head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The only rating higher than 60 percent available under this code is 80 percent for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under Section 4.118, are: scar 5 or more inches in length; scar at least one-quarter inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  See 38 C.F.R. § 4.118, Note 1.

Diagnostic Code 7817 provides ratings for exfoliative dermatitis (erythroderma).  The only rating higher than 60 percent available under this code is 100 percent for generalized involvement of the skin, plus systemic manifestations and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

Diagnostic Code 7818 provides ratings for malignant skin neoplasms (other than malignant melanoma).  The only ratings higher than 60 percent available under this code is 80 percent for disfigurement according to the criteria in Diagnostic Code 7800, and 100 percent for a skin malignancy requiring the specified therapy.

Because the evidence does not show that the Veteran's skin disability approximates the impairment set forth in these diagnostic codes representing the most extreme forms of skin disabilities, the Board finds that an extraschedular evaluation in excess of 60 percent is not warranted.

Similarly, the previous Rating Schedule pertaining to the skin did not have a schedular rating above even 50 percent other than for active tuberculosis luposa (lupus vulgaris).  See 38 C.F.R. § 4.118 (1972).  Because the Veteran's skin disability is not shown to result in impairment of this extreme skin disability (total impairment when active) and the previous Rating Schedule suggests that a 50 percent rating represents the highest impairment level for a skin disability according to the Compensation Service other than for the extreme and severe exception.  Thus, the Board finds that an extraschedular rating in excess of 60 percent is not warranted when considering the previous Rating Schedule, as well.

III. TDIU

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher with the combined rating being 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  This standard is essentially unchanged throughout the period since 1972.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

As is discussed above, the period prior to January 26, 1994, is at issue here.  Prior to this date, the Veteran has been assigned is 60 percent for his service-connected skin disability (granted above).  See 38 C.F.R. § 4.25 (2015).  Therefore, he has met the minimum schedular requirement to be considered for a TDIU on a schedular basis for the entire period prior to January 26, 1994.  38 C.F.R. § 4.16(a).

The question that remains is whether the Veteran's service-connected skin disability rendered him unable to secure and follow a substantially gainful occupation prior to January 26, 1994.  Here, the record does not show that Veteran's service-connected skin disability rendered him unable to secure and follow a substantially gainful occupation.

The record shows that the Veteran was last employed in the 1970s, graduated from high school, and has no other education or training.  See February 2015 TDIU claim form.

The Veteran contends that even if he did not have PTSD, his skin disability by itself kept him from holding any gainful employment.  See June 2015 representative's statement at 9.

Furthermore, the Veteran contends that he lost dozens of jobs since the 1970s due to his skin condition.  See June 2015 representative's statement at 10.  In another statement the Veteran asserted that he had 50 to 60 jobs after service and that he did not know what was the matter and that he assaulted many people soon after service in Vietnam.  See Veteran's April 1994 statement at 22.  The Veteran's representative notes the dozens of letters that the Veteran submitted to VA, some of which gave specific examples of how his skin disability impacted his employment.  See June 2015 representative's statement.  Specifically, the Veteran recounted losing many construction jobs because he could not wear construction boots due to the skin on his feet swelling, cracking, and bleeding from open sores.  Other examples of losing employment that he gave include losing jobs at a baking company and at a clothing store due to his open skin sores and bleeding from those sores.

Despite the Veteran's assertions, as is noted above, the April 2013 VA examiner opined that the Veteran's skin disability does not impact his ability to work.  Additionally, in the May 2013 DBQ, a VA physician also noted that the Veteran's skin disability does not impact his ability to work.  Although those opinions are not followed by comprehensive explanations, the opinions are persuasive given the physical examinations provided and symptomatology recorded.  Additionally, providers have no reasons-or-bases requirements and must only provide sufficient detail to make the Board's decision an informed one, as is the case here.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

Furthermore, SSA records from 1994 show that the Veteran's disabilities at that time related to psychiatric problems, to include PTSD and affective disorder, not skin problems.  Moreover, a VA psychiatric examination from February 1994 only notes that the Veteran had a skin condition, but the examiner related the Veteran's inability to work to his psychiatric issues.  Additionally, April 1992 VA treatment records indicate that the Veteran had job problems because of difficulty taking orders, with no mention of skin problems.

The Veteran has continuously asserted that his skin disability has not improved since the 1970s, yet the relatively recent April 2013 VA examination report and May 2013 DBQ provide expert opinions indicating that the Veteran's skin disability does not impact his ability to work.

Given the Veteran's history of psychiatric problems, the expert medical opinions, and the entirety of the evidence, which outweigh any lay opinions regarding his skin disability's effect on ability to work, the Board finds that prior to January 26, 1994, the Veteran's skin disability did not preclude him from following substantially gainful employment.  It is not impossible for a person such as the Veteran to find employment that allows him to cover his body that is affected with a skin condition, such as the one described by various VA examiners and treatment providers in the claims file.  The evidence shows that the Veteran did have gainful employment that was primarily terminated due to other reasons than skin problems.  Therefore, the Board finds that the Veteran's was able to secure or follow a substantially gainful occupation despite his service-connected skin disability, prior to January 26, 1994, despite the lay evidence of record.

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected skin disability precluded him from securing and maintaining substantially gainful employment prior to January 26, 1994.  Thus, entitlement to a TDIU for that period must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Since the date of service connection, an extraschedular rating of 60 percent, but no higher, for the Veteran's service-connected skin disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to January 26, 1994, a TDIU based on the Veteran's service-connected skin disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


